COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Lydell Grant v. The State of Texas

Appellate case number:    01-12-01173-CR

Trial court case number: 1288802

Trial court:              351st District Court of Harris County

        On June 24, 2013, counsel for appellant filed Appellant’s Brief. Appellant, Lydell Grant,
has now filed a motion to dismiss appointed counsel, requesting the appointment of new counsel
for the purpose of filing a new appellant’s brief. We deny appellant’s motion.
        Appellant does not have the right to choose his own appointed counsel. Garner v. State,
864 S.W.2d 92, 98 (Tex. App.—Houston [1st Dist.] 1993, pet. ref’d). Unless appellant waives
his right to counsel and chooses to represent himself, or shows adequate reason for the
appointment of new counsel, appellant must accept the counsel appointed by the court. See
Thomas v. State, 550 S.W.2d 64, 68 (Tex. Crim. App. 1977); Garner, 864 S.W.2d at 98. The
trial court is under no duty to search until it finds an attorney acceptable to appellant. Malcom v.
State, 628 S.W.2d 790, 791 (Tex. Crim. App. 1982).
        The trial court appointed appellate counsel for appellant. Appellant’s counsel has filed a
brief on behalf of appellant. This Court has no jurisdiction to appoint or dismiss counsel in any
case. Herbert v. Honorable Judge of 208th Dist. Court of Harris Cnty., No. 01-91-00052-CV,
1991 WL 22355, at *1 (Tex. App.—Houston [1st Dist.] Feb. 21, 1991, no writ) (mem. op., not
designated for publication). Accordingly, we deny appellant’s motion to dismiss appointed
counsel.
       It is so ORDERED.


Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually       Acting for the Court

Date: September 12, 2013